Citation Nr: 0730669	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-02 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
bronchial asthma.

2.  Entitlement to an effective date prior to March 17, 1999, 
for the assignment of a 60 percent rating for bronchial 
asthma.  

3.  Entitlement to an effective date prior to September 10, 
2001, for the grant of a total rating based on individual 
unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1945 to December 1945 and from October 1946 to September 
1949.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision by 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to an effective date prior to August 
1, 2002, for the assignment of a 60 percent rating for 
bronchial asthma, was appealed by the veteran and certified 
by the RO for appeal to the Board.  On review of the file, 
the Board notes that the 60 percent rating for bronchial 
asthma is effective March 17, 1999.  It would appear that the 
veteran seeks an effective date earlier than March 17, 1999; 
the issue on appeal has been characterized accordingly.

In May 2007, the appellant was notified that his 
representative, Richard A. LaPointe, was retiring from the 
practice of law; therefore, the Board could no longer 
recognize Mr. LaPointe as his representative.  He was also 
offered the opportunity to appoint another representative.  
The appellant has not responded to this letter, therefore, 
the Board assumes that he desires to proceed pro se.

The issue of entitlement to a rating in excess of 60 percent 
for bronchial asthma is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is required.


FINDINGS OF FACT

1.  A September 1999 rating decision granted an increased 60 
percent rating for bronchial asthma, effective March 17, 
1999.

2.  The veteran was notified of the September 1999 rating 
decision, and of his appellate rights, by a letter dated that 
same month.  He did not file a notice of disagreement with 
the September 1999 rating decision.
3.  A May 2002 rating decision reduced the rating for 
bronchial asthma to 30 percent, effective August 1, 2002.  
The veteran appealed the reduction.  

4.  A May 2004 rating decision restored the 60 percent rating 
for bronchial asthma, effective August 1, 2002. 

5.  The veteran has not alleged clear and unmistakable error 
(CUE) in the September 1999 rating decision; he has 
improperly raised a freestanding claim for an earlier 
effective date in an attempt to overcome finality of the 
September 1999 rating decision assignment of March 17, 1999, 
as the effective date for a 60 percent rating for bronchial 
asthma.

6.  The veteran's claim for TDIU was received on September 
10, 2001; prior to that date, his only service-connected 
disability, bronchial asthma, rated 60 percent, was not shown 
to be of such nature and severity as to preclude him from 
obtaining or maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision, assigning an 
effective date of March 17, 1999, for a 60 percent evaluation 
for bronchial asthma is final.  38 U.S.C.A. § 7105(c) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).

2.  The veteran's claim for an effective date prior to March 
17, 1999 for the award of a 60 percent rating for bronchial 
asthma is legally insufficient.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.104(a) (2007).

3.  Prior to September 10, 2001, the requirements for TDIU 
were not met, and an effective date for the award of TDIU 
prior to that date is not warranted..  38 U.S.C.A. §§ 1155, 
5101, 5110 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.151, 
3.155, 3.157, 3.340, 3.341, 3.400, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a  
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding the claim for an effective date prior to March 17, 
1999, for the assignment of a 60 percent rating for bronchial 
asthma, the critical facts are not in dispute.  The veteran 
does not contest that he did not timely appeal the September 
1999 rating decision that assigned the effective date he now 
challenges.  The matter before the Board then is the 
propriety of his "freestanding" claim for an earlier 
effective date of award.  This is a matter of legal 
interpretation, and the U.S. Court of Appeals for Veterans 
Claims has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  Because no reasonable possibility exists that 
further notice or assistance would aid in substantiating this 
claim, any deficiencies of VCAA notice or assistance are 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Regarding the claim for an effective date prior to September 
10, 2001, for the grant of TDIU, as the rating decision on 
appeal granted TDIU and an effective date for the award, 
statutory notice had served its  purpose, and its application 
was no longer required.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  A January 2005 statement of 
the case (SOC) provided notice on the "downstream" issue of 
the effective date of the award.  It is not alleged that 
notice has been less than adequate.

The veteran's treatment records have been secured.  He has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claims.

Earlier Effective Dates 

The effective date of an award based on a claim for increase 
(to include TDIU) is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this 
rule provides that the effective date of an award for 
increased disability compensation shall be the earliest date 
as of which it is factually ascertainable that an increase in 
disability has occurred, if the claim is received within one 
year from such date; otherwise, it is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  If a formal claim is received 
within one year of an informal claim, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155.  The report of an examination or 
hospitalization may constitute an informal claim for increase 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established.  38 C.F.R. § 3.157(b)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Asthma

A September 1999 rating decision increased the rating for 
bronchial asthma from 30 percent to 60 percent, effective 
March 17, 1999.  The veteran did not appeal this decision.  

Thereafter, in a March 2002 rating decision, the RO proposed 
to reduce the rating for bronchial asthma from 60 percent to 
30 percent based on findings noted in a March 2002 VA 
examination report.  A May 2002 rating decision reduced the 
rating for bronchial asthma to 30 percent, effective August 
1, 2002.  The veteran appealed the reduction.  

A May 2004 rating decision restored the 60 percent rating for 
bronchial asthma, effective August 1, 2002 (the date of 
reduction).  The veteran appealed the effective date of the 
award of the 60 percent rating.

The veteran was notified of the September 17, 1999, rating 
decision which awarded an increased 60 percent rating for 
bronchial asthma, effective March 17, 1999 and of his 
appellate rights.  He did not file a notice of disagreement 
with the decision.  It is final based on the evidence of 
record at the time, and not subject to revision on the record 
at the time in the absence of CUE in the decision.  38 
U.S.C.A. § 7105.  CUE in the September 17, 1999, rating 
decision has not been alleged.  

After the RO reduced (in the March 2002 rating decision) and 
then restored (in the May 2002 rating decision) the 60 
percent rating for bronchial asthma was still effective March 
17, 1999.

In appealing the May 2002 rating decision, the veteran 
claimed that he is entitled to an earlier effective date for 
the assignment of a 60 percent rating for his bronchial 
asthma.  He has offered no argument in this regard, and has 
not indicated which effective date he desires, or the reasons 
he is entitled to such effective date.  

The effective date relating to the condition on appeal was 
assigned by the RO in a decisions dated in September 1999.  
That decision was not appealed and therefore became final.  
Only a request for revision based on CUE could result in 
assignment of an earlier effective date.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  The veteran has not 
filed a claim of CUE as to the September 1999 rating 
decision.  The veteran has effectively attempted to raise an 
impermissible free-standing claim for an earlier effective 
date.  Consequently, there is no valid claim for the Board to 
consider on appeal, and the appeal must be dismissed.

TDIU

TDIU may be assigned when a schedular rating is less than 
total if, when there is one service connected disability 
rated as 60 percent or more disabling, the disabled person is 
unable to secure or follow a substantially gainful occupation 
due to such disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Prior to September 10, 2001, the veteran's only 
service-connected disability was bronchial asthma, rated 60 
percent disabling, effective from March 17, 1999.  Thus, the 
schedular rating criteria for TDIU under 38 C.F.R. § 4.16(a) 
were met prior to September 10, 2001.

However, to establish entitlement to TDIU, it must also be 
shown that, due to service-connected disability alone, the 
veteran is unable to obtain or pursue substantially gainful 
employment.  The record must reflect some factor that takes 
the claimant's case outside the norm of a similarly situated 
claimant.  See 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough, since a high rating in itself recognizes that 
the impairment makes it difficult to obtain and keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.

The effective date of September 10, 2001, for TDIU was 
assigned based on the date of the appellant's September 2001 
TDIU application.  No earlier application for TDIU is of 
record.  The evidence considered by the RO in awarding TDIU 
included a March 2002 VA examination report, which notes 
findings of COPD and spinal stenosis and an opinion that the 
veteran's "dyspnea on exertion and his chronic spinal 
stenosis is probably an area of nonemployable [sic]."  In 
addition, a May 2004 VA examination report notes the 
increased severity of the veteran's asthma symptoms, which 
are only partially relieved by medication. 

The veteran has reported that he became unemployed because of 
his bronchial asthma and spinal stenosis in 1983.  Notably, 
service connection for back disability was denied in a 1956 
rating decision.  

As was previously noted, the effective date for an award of 
TDIU will be the date of receipt of the claim or date 
entitlement arose, whichever is later (the exception-since a 
claim for TDIU is a claim for an increased rating-being that 
a grant of TDIU may be effective fron the date 
unemployability was shown if a claim for TDIU is filed within 
a year (See 38 C.F.R. § 3.400(o)(2)).  See 38 C.F.R. 
§ 3.400(o)(1).  In the case at hand, although the veteran was 
unemployed prior to September 10, 2001, there is no competent 
evidence he was in fact unemployable due solely to his 
service-connected bronchial asthma prior to that date.  
Moreover, no claim for TDIU was filed prior to September 10, 
2001.  Therefore, the proper effective date is the date 
assigned, September 10, 2001.


ORDER

The appeal as to an effective date prior to March 17, 1999, 
for the assignment of a 60 percent rating for bronchial 
asthma is dismissed.  
An effective date prior to September 10, 2001, for the grant 
of a TDIU is denied.


REMAND

Regarding the claim for a rating in excess of 60 percent for 
bronchial asthma, the Board notes that there is nothing in 
the record that satisfies the notification requirements of 
the VCAA.

In addition, it is noteworthy that the most recent VA 
respiratory examination was in May 2004.  In appealing the 
May 2004 restoration of a 60 percent disability rating, the 
veteran is essentially arguing that his service-connected 
disability has increased in severity since that time.  The 
Board finds that a contemporaneous VA examination is 
necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that VA should have scheduled the appellant 
for another audiology examination where appellant complained 
of increased hearing loss two years after the last 
examination).  

Accordingly, the case is REMANDED for the following:

1.  With respect to the claim for a 
rating in excess of 60 percent for 
bronchial asthma, the veteran should be 
provided VCAA notice in a notice letter 
that is in full compliance with the 
applicable statutes, implementing 
regulations, and precedent interpretative 
Court decisions, including notice of the 
evidence necessary to substantiate his 
claim; notice of his and VA's 
responsibilities in claims development; 
and notice to submit everything in his 
possession pertinent to his claim.

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
advise him and ask him to submit the 
outstanding evidence.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded a VA 
respiratory examination to determine the 
current severity of his bronchial asthma.  
The veteran's claims folder, and a copy 
of the pertinent rating criteria, must be 
reviewed by the examiner in connection 
with the examination.  The 
findings/studies must be sufficiently 
complete to allow for rating under all 
pertinent criteria (i.e., current 
pulmonary function tests must be 
performed, with FEV-1 and FVC percentages 
included, with the examination report).  

4.  The RO should then readjudicate the 
matter of entitlement to a rating in 
excess of 60 percent for bronchial 
asthma.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue an appropriate SSOC, 
and afford the veteran the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


